Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claims Objection
Fast index is not clearly defined in the independent claims.
full identifier is not clearly defined in the independent claims.
“to avoid a fast index lookup into the fast index” is considered a negative limitation, its scope has not been clearly defined.
“without accessing” is considered a negative limitation, its scope has not been clearly defined.
“not a duplicate of a chunk already stored at the server” is considered a negative limitation, its scope has not been clearly defined.
“are not associated with the hints” is considered a negative limitation, its scope has not been clearly defined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7814149 to Stringham  in view of Fineberg et al. US 20080270436
for deduplicating data in a distributed system, the method comprising:
distributing a portion of a fast index from a server to a client that stores the portion of the fast index as a local index (col. 11, lines 62- col. 12 line 40), wherein the fast index and the local index associate partial identifiers with version numbers and wherein the portion of the fast index distributed to the client is not removed from the fast index at the server (col. 2, line 35-36);
receiving hints that are associated with chunks identified by a client, each of the hints including a version number  (fig. 4) (col. 1, lines 16-30 and col. 6, line 66 – col. 7 line 10); and
confirming whether the chunks identified by the client are deduplicated or should be added to data of the distributed system using the main index, wherein the hints allow the server to avoid a fast index lookup into the fast index, wherein chunks that are confirmed are duplicates and chunks that are not confirmed are added to the data of the distributed system (fig. 4, item 350).


Stringham  does not explicitly teach a fast index 
Fineberg  teaches a fast index ([0012] [0019]).

Stringham by the teaching of Fineberg to include a fast index with the motivation to reduce time and cost as taught by Fineberg ([0002]).
As to claim 2, Stringham as modified teaches a method of claim 1, further comprising confirming deduplication for the chunks using the main index without accessing the fast index for the chunks associated with the hints using the version numbers received from the client for the chunks to access the main index . (fig. 4 and col. 1, lines 35-45).
As to claim 3, Stringham as modified teaches a method of claim 1, wherein each hint corresponds to a portion of a full identifier. (Stringham fig. 4).
As to claim 4, Stringham as modified teaches a method of claim 1, further comprising updating the local index for each of the one or more chunks that is not a duplicate of a chunk already stored at the server. (Stringham fig. 4)
As to claim 5, Stringham as modified teaches a method of claim 1, further comprising confirming that the chunks are deduplicated when found in both the fast index at the server and the main index. (Stringham fig. 4)
As to claim 6, Stringham as modified teaches a method of claim 1, wherein the portion of the fast index at the client and the fast index at the server associate partial hashes of the chunks with their corresponding version numbers, wherein the main index associated full hashes 
As to claim 7, Stringham as modified teaches a method of claim 1, wherein the main index further associates the chunks with metadata including location metadata. ( Stringham col. 12, lines 10-23).
As to claim 8, Stringham as modified teaches a method of claim 1, further comprising updating the portion of the local index distributed to the client. ( Stringham col. 13, lines 4-23).
As to claim 9, Stringham as modified teaches a method of claim 1, further comprising accessing only the main index to confirm that a chunk is deduplicated when only a single match is found in the fast index ( Stringham fig. 4).

As to claim 10, Stringham as modified teaches a method of claim 1, further comprising: 
receiving identifiers for chunks that are not associated with the hints; checking a fast index maintained by the server for the chunks identified by the client that are not associated with the hints to identify version numbers of the chunks, wherein the fast index associates partial identifiers to version numbers such that the fast index is checked for the chunks based on the partial identifiers of the chunks that are not associated with the hints; and checking a main index based on the version number identified from the fast index and received from the client to 

As to claim 11, Stringham as modified teaches a method of claim 1, wherein the chunks not present in the main index are added to the storage. ( Stringham fig. 4).

As to claim 12, Stringham as modified teaches a method of claim 1, further comprising, when multiple matches are present in the portion of the fast index, determining a correct match from the main index based on a whole hash and/or the version numbers. ( Stringham fig. 4).
As to claim 13, Stringham as modified teaches a method of claim 1, further wherein the client used a plurality of local portions of the fast index distributed to multiple clients to generate the hints. ( Stringham fig. 4).

	As to claims 14-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.



Conclusion
THIS ACTION IS MADE FINAL, Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153